Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the response to restriction filed 1/19/2022.
As per the claims filed on the same date:
Claim(s) 11-16 were withdrawn.
No claims were added.
Claim(s) 1, 4 is/are independent claims.
Claims 1-10 are pending.

Electronic and Facsimile Communications

According to the currently available records, Applicant has not yet authorized electronic or facsimile communications, preventing the Examiner from communicating via e-mail or facsimile (including communications related to scheduling interviews and proposed examiner’s amendments).
To authorize electronic and facsimile communications, please submit a written statement stating the same via EFS-Web or the central facsimile number: (571) 273-8300. Attempts to send an authorization statement via e-mail are improper, and will 
Internet Communications Authorization Form (SB/439) is available at <https://www.uspto.gov/sites/default/files/documents/sb0439.pdf>.

Restriction/Election

Applicant’s election without traverse of claims 1-10 in the reply filed on 1/19/2022 is acknowledged.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10229103 in view of Lukas Petrovicky et al (US PG Pub No 2012/0137204)(hereinafter: Petrovicky).

1. A method for creating a data grid software component for display in a graphical user interface (GUI) on a computer's screen, the method comprising: 
(a) creating a software class including a container window, wherein [col 13, lines 1-2]: 
[col 13, lines 3-5] 
(ii) each data cell window is included in a data cell [col 13, line 6]; 
(iii) a first data cell includes a first style property to define a first display style of a first data cell window included in the first data cell[col 13, lines 7-9]; 
(iv) the first style property is configured to include one or more of a first individual value and a first template value[col 13, lines 10-12]; and 
(v) the first data cell window is configured for displaying a first data value included in the first data cell for receiving user inputs to modify the first data value[col 13, lines 13-16] and 
(vi) the software class includes at least one of a header associated with one of a row and a column, a footer associated with one of a row and a column, or a corner cell associated with both rows and columns [col 13, lines 17-19] 
(b) on the computer, instantiating a data grid object from the software class [col 13, lines 32-33]; and 
(c) populating the data grid object with two or more data cell windows to show at least two data values and displaying the data grid object in the GUI [col 13, lines 34-36].
Patent ‘103 failed to specifically disclose wherein the at least one of the header, the footer, or the corner cell includes a second software component configured to allow a user to enter valid data only.
Petrovicky, in the same field of spreadsheet data input discloses this limitation in that [[0013] a validation module provides one or more validation input values from a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the software component teachings of Patent ‘103 such that at least one of the header, the footer, or the corner cell includes a second software component configured to allow a user to enter valid data only as disclosed by Petrovicky. The motivation for doing so would have been to decrease the likelihood of errors while increasing efficiency (0004).

Claims 2-3 are rejected for being dependent on a rejected base claim.

s 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10229103 in view of Lukas Petrovicky et al (US PG Pub No 2012/0137204)(hereinafter: Petrovicky).

4. Patent ‘103 discloses a method for creating a data grid software component for display in a graphical user interface (GUI) on a computer's screen, 
the method comprising: (a) creating a software class including a container window[col 13, lines 1-2]:, wherein: 
(i) the software class is configured to include two or more data cell windows, displayable in a grid organization in the container window[col 13, lines 3-5]; 
(ii) each data cell window is included in a data cell[col 13, line 6];  
(iii) a first data cell includes a first style property to define a first display style of a first data cell window included in the first data cell[col 13, lines 7-9];
 (iv) the first style property is configured to include one or more of a first individual value and a first template value[col 13, lines 10-12]; and 
(v) the first data cell window is configured for displaying a first data value included in the first data cell for receiving user inputs to modify the first data value[col 13, lines 13-16]; and 
(vi) the software class includes at least one of a header associated with one of a row and a column, or a footer associated with one of a row and a column [col 13, lines 17-19]; wherein the at least one of the header or the footer shows a scale for graphs in cells located in its associated row or column; 
[col 13, lines 32-33]; and 
(c) populating the data grid object with two or more data cell windows to show at least two data values and displaying the data grid object in the GUI[col 13, lines 34-36].
Patent ‘103 failed to specifically disclose wherein the at least one of the header or the footer shows a scale for graphs in cells located in its associated row or column.
Regan, in the same field of data visualization discloses this limitation in that [[0005] provide for display of two or more overlaid graphs with each displayed graph sharing one common coordinate axis having a common scale.  Each displayed graph of such embodiments may further comprise a respective second coordinate axis having a scale different from a scale of a corresponding second coordinate axis of another displayed graph.  These embodiments enable the correlation of the graphs with respect to a first parameter, such as time, on the shared first coordinate axis, while displaying each graph with a second coordinate axis having a scale appropriate for the data points plotted in the respective graph.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the graph display teachings of Patent ‘103 to show a scale for graphs in cells located in an associated row or column as disclosed by Regan. The motivation for doing so would have been uncluttering the display when a scale axis is shared, thus allowing for a cleaner user interface.

Claims 5-10 are rejected for being dependent on a rejected base claim.

Note Regarding AIA  Status



Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Allowable Subject Matter

Claim(s) 1-10 would be allowable pending the double patenting rejection set forth above.
Independent claims 1, 4 both recite subject matter that was found to be allowable on parent applications 15/247,857 and 16/917,627.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HOWARD CORTES/           Primary Examiner, Art Unit 2144